Citation Nr: 1619011	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978, and September 1981 to December 1993, with additional service, to include duty for training in 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a left knee is addressed in the Remand portion of the decision below.


FINDING OF FACT

A respiratory disorder, to include allergic rhinitis and sinusitis, did not have its onset during active service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for a respiratory disorder, to include allergic rhinitis and sinusitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for any complaints or findings of a respiratory disorder, with the exception of a May 1990 treatment record which indicates that the Veteran complained of a sore throat and sinus congestion.    

Subsequent to active duty service, an April 1996 private medical note shows that that the Veteran had a history of chronic allergic rhinitis.  His symptoms were noted as lasting for the past 10 to12 years, mostly consisting of sneezing, itchy, watery eyes, nasal congestion, as well as a skin rash.  Allergy testing was performed and severe allergic sensitivity to grass pollens and weed pollens was found.  A May 1997 private treatment note shows that upon examination, the Veteran's throat showed evidence of a mild postnasal drainage.  A diagnosis of improving allergic rhinitis and conjunctivitis was provided.  

A November 2002 VA treatment record shows that the Veteran was assessed with chronic allergic sinusitis and rhinitis.  He noted that he took Allegra and Flonase for these disorders.  

A February 2004 private treatment record noted that the Veteran was treated for allergic rhinitis and conjunctivitis.  There was no history of frequent nasal or sinus symptoms noted.   

A November 2006 VA treatment record shows that the Veteran complained of nasal congestion.  An assessment of rhinitis was provided. 

The Veteran was afforded a VA examination in March 2010.  He reported using nasal sprays and receiving allergy shots.  He had not used Claritin or Allegra in the past three years.  No interference with breathing through the nose or purulent discharge was noted.  Upon examination, a normal ear examination and normal internal and external ear canals was reported.  No visualized nasal polyps were found.  Mild erythema was noted.  A diagnosis of allergic rhinitis that had resolved was provided.  The VA examiner noted that the Veteran was treated for viral colds while in active duty.  There was no medical evidence of sinusitis or a chronic sinus disorder while in service.  The VA examiner stated that there was no evidence of chronic sinusitis and no medical evidence that the Veteran's sinusitis was caused by or secondary to service.  

A December 2011 VA treatment record notes that the Veteran complained of sinus pain.  An assessment of sinus pressure was provided.  

The Veteran was afforded a VA examination in March 2014.  A diagnosis of allergic rhinitis and nasal turbinate hypertrophy was provided.  He reported having nasal congestion, nasal drainage, sinus pressure, headaches and frequent sneezing for many years since service.  Upon examination, the Veteran's rhinitis was found to cause greater than a 50 percent obstruction of the nasal passage on both sides.  Complete obstruction on one side and permanent hypertrophy of the nasal turbinates were also found.  No nasal polyp granulomatous was noted.  Severe bilateral turbinate hypertrophy and mucosal edema diffusely in the Veteran's nose was noted.  A nasal endoscopy found diffuse mucosal edema and clear mucous.  Upper airway obstruction due to laryngeal stenosis was found to result in forced expiratory volume in 1 second of 71 to 80 percent predicted.  

The VA examiner reported that the Veteran currently had severe nasal congestion, nasal turbinate hypertrophy and chronic rhinitis.  No evidence of these disorders were found in the service treatment records.  Post service records did not show any sinonasal symptoms or physical examination abnormalities.  The VA examiner stated that without evidence in medical records from the time of service, it was "not 

at least as likely as not" that the Veteran's sinonasal problems started while in service.  

In a medical opinion dated in July 2014, the VA examiner opined that the Veteran's allergic rhinitis and chronic sinusitis was "less likely than not" incurred in or caused by the claimed in-service event, injury or illness.  The VA examiner noted that there was no evidence of allergic rhinitis or chronic sinusitis while in service.  Post service treatment records showed an evaluation and treatment for allergic rhinitis and eczema from 1996 to 2004.  He was treated with medication and subcutaneous immunotherapy.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.  The record contains no probative opinion linking the Veteran's allergic rhinitis and sinusitis to his active duty service.  The March 2010 VA examination is not adequate for resolution of the claim as the examiner failed to address allergic rhinitis.  However, the March 2014 and July 2014 VA examiner's opinions are probative to the issue at hand.  These opinions were provided based upon comprehensive review of the claims file and examination of the Veteran, and provided adequate rationales that considered the Veteran's assertion as to in-service events, post service treatment and the Veteran's self-reported history.  

The Veteran contends that a respiratory disorder, to include allergic rhinitis and sinusitis is related to his military service.  However, the Board finds that opining on a link between any respiratory disorder and his active military service is more suited to the realm of medical expertise rather than lay testimony.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence of record does not show that the Veteran has specialized training sufficient to render an opinion concerning the relationship between his current allergic rhinitis and nasal turbinate hypertrophy and his military service.  Accordingly, the Veteran's lay testimony is not competent evidence as to a nexus between any current respiratory disorder and his active military service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012). 

Accordingly, the Board finds that service connection for a respiratory disorder, to include allergic rhinitis and sinusitis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a respiratory disorder, to include allergic rhinitis and sinusitis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a respiratory disorder, to include allergic rhinitis and sinusitis is denied. 


REMAND

The Veteran seeks service connection for a left knee disorder.  He contends that he injured his knee while executing a parachute landing during service.  Service treatment records reflect an emergency care and treatment record dated in November 1989 which shows that the Veteran complained of left knee pain.  A diagnosis of Osgood-Schlatter's disease was provided.

A VA treatment record dated in May 2003 shows x-ray results of an oval shaped density within the soft tissue superior to the anterior tuberosities of the tibial, which were most likely residuals from an old healed Osgood-Schlatter disease.  A VA treatment record dated in August 2003 shows that the Veteran complained of knee pain which he stated had occurred for the past 5 to 10 years.  X-ray results showed an old calcified patellar tendon which was noted as most likely secondary to longstanding Osgood-Schlatter's disease.  

The Veteran was afforded a VA examination in March 2010.  A diagnosis of minimal degenerative arthritis, normal to aging, not secondary to or exacerbated by service, to include parachuting and an auto accident was provided.  

A March 2014 VA medical opinion reflects that the VA examiner reviewed the Veteran's treatment notes to include the diagnosis of Osgood-Schlatter's disease in service.  The VA examiner noted that per literature review, Osgood-Schlatter's disease generally occurred in children 9 to 14 years of age who had undergone a rapid growth spurt.  The VA examiner also noted that Osgood-Schlatter typically corresponded to pubertal growth spurts.  The disease frequently occurred to participants in sports, to include running, cutting and jumping, and that the activities put stress on the tibial tubercle through repetitive contraction of the quadriceps muscles.  It was also noted that Osgood-Schlatter was due to an overuse injury caused by repetitive strain and chronic avulsion of the secondary ossification center (apapysis) of the tibial tubercles.  The VA examiner opined that the Osgood-Schlatter's disease was a disorder which occurred in children and adolescence, therefore, it was not caused by or a result of military service, and was not aggravated by military service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2014 VA examiner opined that the Veteran's Osgood-Schlatter's disease was not caused by or a result of military service, with the rationale that this disorder occurred in children and adolescence.  However, on service entrance examination, the Veteran's left knee disorder was found normal.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  As such, the March 2014 VA medical opinion is inadequate.  Remand for a new examination and opinion is required.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination by an appropriate medical professional, other than the examiner who provided the March 2014 VA medical opinion, to determine the nature and etiology of his claimed left knee disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.

Following a detailed review of the record, and clinical examination, the examiner must state whether any currently diagnosed left knee disorder is related to the Veteran's military service, to include the in-service diagnosis of Osgood-Schlatter's disease.

The examiner must address the diagnoses and treatment for Osgood-Schlatter's disease during service and the post-service evidence suggestive of old Osgood-Schlatter's disease on x-ray imaging.  

If the examiner finds that Osgood-Schlatter's disease pre-existed the Veteran's active duty service, the examiner must state upon what specific evidence this finding was made.  The examiner must then provide an opinion as to whether the pre-existing Osgood-Schlatter's disease increased in severity beyond the normal progression of the disease.  If Osgood-Schlatter's disease is found to have increased in severity beyond the normal progression of the disease, the examiner must state the evidence upon which the finding was made. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without 

resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


